Case: 18-40544      Document: 00514871404        Page: 1     Date Filed: 03/13/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                   No. 18-40544                            March 13, 2019
                                 Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

CARLOS ALBERTO OCHOA-OROZCO,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:17-CR-47-2




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Carlos Ochoa-Orozco appeals his conviction of conspiracy to possess with



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40544     Document: 00514871404     Page: 2   Date Filed: 03/13/2019


                                  No. 18-40544

the intent to distribute methamphetamine. He contends that the district court
violated Federal Rule of Criminal Procedure 11(b)(1)(G) by failing to ensure
that he understood the nature of the charge against him. Ochoa-Orozco also
asserts that the court violated Rule 11(b)(3) because there was an insufficient
factual basis for his plea.

      Because Ochoa-Orozco did not object to any Rule 11 errors in the district
court, our review is for plain error. See United States v. Vonn, 535 U.S. 55,
58−59 (2002). To prevail on plain-error review, Ochoa-Orozco must first show
a forfeited error that is clear or obvious. See Puckett v. United States, 556 U.S.
129, 135 (2009).

      Under Rule 11(b)(1)(G), the district court must “inform the defendant of,
and determine that the defendant understands . . . the nature of each charge
to which the defendant is pleading.” FED. R. CRIM. P. 11(b)(1)(G). The record
reflects that the court sufficiently confirmed Ochoa-Orozco’s understanding of
the charge. See United States v. Reyes, 300 F.3d 555, 559−60 (5th Cir. 2002);
United States v. Lujano-Perez, 274 F.3d 219, 225−26 (5th Cir. 2001). Because
a reasonable person would not doubt that Ochoa-Orozco understood the charge,
he has not shown any clear or obvious error in regard to compliance with Rule
11(b)(1)(G). See Puckett, 556 U.S. at 135; Reyes, 300 F.3d at 559.

      Turning to Ochoa-Orozco’s Rule 11(b)(3) argument, the written factual
basis established the requisite elements of the conspiracy, and Ochoa-Orozco
admitted that the written factual basis was true and correct. His statements
at rearraignment regarding his conduct are insufficient to show clear or obvi-
ous error on this issue. See Puckett, 556 U.S. at 135.

      There is a clerical error in the written judgment. Although the judgment
refers to the offense of conviction as conspiracy to possess with the intent to



                                        2
    Case: 18-40544   Document: 00514871404    Page: 3   Date Filed: 03/13/2019


                               No. 18-40544

manufacture and distribute methamphetamine, the record reflects that Ochoa-
Orozco pleaded guilty of conspiracy to possess with the intent to distribute
methamphetamine.     Accordingly, we REMAND for the limited purpose of
correction of the clerical error in the written judgment in accordance with
Federal Rule of Criminal Procedure 36. In all other respects, the judgment is
AFFIRMED.




                                     3